Citation Nr: 0618056	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  97-06 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent 
for a back disability, currently classified as rhomboid 
strain, to include extraschedular consideration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to February 
1972 and from December 1990 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which granted service connection for 
chronic rhomboid strain with a noncompensable evaluation 
effective December 8, 1995.  

During the pendency of the appeal the veteran's claims file 
was transferred to the jurisdiction of the Los Angeles, 
California RO, which certified this case for appellate 
review.  

The veteran testified before a hearing officer at RO hearings 
in April and November 1997.  Transcripts of those hearings 
are of record.  

In a January 1998 rating decision the RO reclassified the 
veteran's condition as muscle strain of the back (rhomboid 
muscle), with myofascial pain syndrome, and increased the 
evaluation to 10 percent, effective December 8, 1995.  In 
September 1998 the Board remanded this case for further 
development.  That development was completed.  

In a January 2001 rating decision the RO reclassified the 
veteran's disability as early discogenic disease at L5-S1 and 
increased the evaluation to 20 percent, effective December 8, 
1995.  In August 2001 the Board again remanded the case for 
further development.  That development was completed.  
In a November 2003 rating decision, the RO reclassified the 
veteran's back disability as rhomboid muscle strain with 
myofascitis on the right side and noted that the disability 
had previously been misclassified as disc disease of the 
lumbar spine.  

In June 2004 the Board again remanded the case for further 
development.  That development has been completed.  

After issuance of the most recent supplemental statement of 
the case (SSOC), the veteran submitted records from his 
employer and physician regarding the impact of his 
disabilities on his ability to work.  In an April 2006 letter 
the veteran waived initial AOJ consideration of this evidence 
and asked that the Board proceed with adjudication of his 
appeal.  See 38 C.F.R. § 20.1304(c) (2005).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  

In this case the veteran has satisfied each of these 
requirements.  He has submitted a statement signed by a 
physician showing that in December 2005, he commenced 
disability leave with a recommendation from the physician 
that he apply for disability retirement.  His inferred claim 
for a total rating based on individual unemployability is 
referred to the RO for initial adjudication.



FINDING OF FACT

The veteran's low back disability is manifested by pain, 
discogenic disease at L5-S1, occasional muscle spasm, forward 
flexion limited to no more than 48 degrees, combined range of 
motion of the lumbar spine limited to no more than 200 
degrees, and subjective complaints of right S1 radiculitis, 
with no objective findings of nerve root impairment or 
functional loss.  



CONCLUSIONS OF LAW

The schedular criteria for an initial evaluation in excess of 
20 percent for a low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.69, 
4.71a, 4.73, Diagnostic Codes 5002, 5025, 5201, 5235-5243, 
5285, 5289, 5293, 5295; 4.73, 5320 (2002, 2003 & 2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

An October 2001 VCAA letter informed the veteran of what 
information and evidence was required to grant an increased 
evaluation for his service connected back condition, 
including thoracic spine disorder and early discogenic disc 
disease at L5-S1.  A September 2002 VCAA letter reiterated 
what information and evidence was required to grant an 
increased evaluation for his service connected back 
condition, including thoracic spine disorder and early 
discogenic disc disease at L5-S1, while a June 2004 VCAA 
letter addressed the information and evidence required for an 
increased evaluation of rhomboid strain.  

These VCAA letters satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the June 2004 
VCAA letter stated, "If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the fourth element of the duty to notify was 
satisfied.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision.  In such a case, the timing deficiency is 
remedied by the issuance of VCAA notice followed by 
readjudication of the claims.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  VA's Appeals Management Center 
issued supplemental statements of the case that readjudicated 
the claims after issuance of the VCAA letters.  Therefore, 
the timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In regard to claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  Further, the Board is 
denying higher initial ratings and, thus, there is no 
effective date to be set with regard to the denied claims.

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the claims on appeal.  The 
veteran's service medical records and VA outpatient treatment 
records have been associated with the claims file.  
Additionally, the veteran was afforded VA examinations in 
June 1996, February 1999, September 2000, and May 2003.

VA has complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

Service medical records reveal that the veteran is left 
handed and injured his back while lifting a pipe in March 
1991.  An October 1991 treatment report specifically gives a 
diagnosis of myofascial pain in the right rhomboid.  

At VA examination in June 1996 the veteran complained of 
rhomboid muscle spasm.  The upper limbs had intact and 
symmetrical deep tendon reflexes, normal muscle strength, and 
full range of motion.  There was some discomfort on palpation 
of the thoracic spine but no muscle spasm or kyphoscoliosis 
was noted.  Deep tendon reflexes were intact and symmetrical 
in the lower extremities and straight leg raising was intact 
bilaterally.  The examiner noted diagnoses of rhomboid muscle 
spasm dating back to 1991, and that X-rays showed no bony 
abnormality of the thoracic spine.  

At an RO hearing in April 1997 the veteran testified that he 
experienced back pain and swelling near the shoulder and 
neck, sometimes so severe that he had to lie down and treat 
his back with ice and medication, but that after such 
treatment his back did not bother him.  

The veteran, who works as a welder, also submitted an 
evaluation report for the period July 1, 1995 to June 30, 
1996 reflecting that he had a back problem and had missed 18 
days of work.    

At a second RO hearing, in November 1997, the veteran again 
stated that he experienced pain between the shoulder blades 
and in the neck.  He added that he had been told he had 
rheumatoid arthritis when he was treated for his injury in 
service, which had not been treated since.  He also 
complained of muscle spasm and weakness.  

VA outpatient treatment records from July 1994 to October 
1999 reflect treatment for rhomboid myofascial pain syndrome 
and complaints of low back pain.  A December 1996 radiology 
report reflects good vertical alignment in the thoracic spine 
with minimal osteophytosis.  A January 1997 MRI of the 
thoracic spine was normal.  A January 1997 nerve conduction 
study of the bilateral upper extremities was also normal.      

At VA examination in February 1999 there was no asymmetry, 
swelling, redness, deformity, or muscle weakness in the back.  
The veteran complained of severe back pain and there was 
moderate tenderness on palpation of the mid-thoracic spine.  
There was no evidence of muscle spasm, weakness, narrowing of 
the joint space, or irregularity of the joint space.  The 
veteran refused to perform back range of motion.  Physical 
and neurological examinations of the upper and lower 
extremities were normal, bilaterally.  X-rays of the lumbar 
spine showed slight alteration of alignment, consistent with 
mild skeletal muscle spasm.  The diagnosis was chronic mid-
thoracic back pain secondary to rhomboid muscle spasm.  

At VA examination in September 2000 the veteran complained of 
pain in the lumbar spine.  The examiner noted muscle spasm in 
the paraspinal muscles of the lumbar spine bilaterally, with 
associated tenderness and pain.  Flexion was to 85 degrees, 
extension to 30 degrees, right and left lateral bending to 35 
degrees, and right and left rotation to 30 degrees, with pain 
at the extreme ranges of motion.  Pain had the major 
functional impact, and there was no weakness, fatigue, or 
lack of endurance.  Straight leg raising was negative 
bilaterally.  Reflexes were 2+ in the upper and lower 
extremities bilaterally, muscle strength was normal, and 
sensory examination was within normal limits in the upper and 
lower extremities.  The diagnosis was early discogenic 
disease, L5-S1.  

VA outpatient treatment records from September 2001 to April 
2002 include complaints of thoracic and low back pain.  A 
November 2001 radiology report of the thoracic spine revealed 
mild curvature of the thoracic spine to the right, but was 
otherwise unremarkable.  A radiology report of the lumbar 
spine from the same date was unremarkable.  

An October 2002 statement from a co-worker indicated that the 
veteran had missed many days of work due to his back.  In 
October 2002 the RO also received  statements from the 
veteran's wife and brother which described their observation 
of the veteran's back pain since service.  

At VA examination in May 2003 the veteran described 
occasional muscle spasm in his low back and mid-thoracic 
area.  The veteran reported occasional pain radiating into 
his right buttock, and sometimes down to the right knee, 
beginning in 1998.   

The veteran had pain on palpation to the right of the spine 
at the area of insertion of the rhomboid muscles into the 
lower blade of the scapula.  No muscle spasm was noted.  
There was no muscle spasm in the lumbar spine, but there was 
pain on palpation deep at the lumbosacral junction to the 
right of the midline.  Straight leg raising was negative 
bilaterally.  Range of motion of the lumbar spine revealed 
flexion to 90 degrees, extension to 20 degrees, right lateral 
bending to 20 degrees, left lateral bending to 30 degrees and 
rotation to 35 degrees bilaterally.  There was mild pain in 
extension and right lateral bending.  There was no pain in 
the thoracic spine region on rotation.  

Neurologic examination revealed deep tendon reflexes of the 
upper and lower extremities to be 2+ and brisk.  Light touch 
and pinprick sensation was intact in the upper and lower 
extremities.  

Pulses were 2+ and equal bilaterally and muscle strength in 
the upper and lower extremities was normal at 5/5.  X-rays of 
the lumbar spine were normal except for mild narrowing of the 
L5-S1 disc space.  There were no other abnormalities of 
osteoarthritis of the back or facet joints.  The diagnosis 
was discogenic disease of L5-S1 with intermittent, right, S1 
radiculitis, due to the veteran's subjective complaints of 
right radiculitis, despite the normal neurological 
examination.  The examiner also opined that the discogenic 
disease was not service connected.  
 
The examiner elaborated that it was inappropriate to relate 
the lumbar condition to rhomboid strain and myofascial pain 
syndrome.  He found that the veteran did exhibit mild, 
painful loss of range of motion in the back, with subjective 
complaints of radiating pain, but that there were no true 
findings of nerve root irritability.  There was no evidence 
of functional loss in the form of fatiguability, weakness, or 
lack of endurance due to lumbar pain.  There was no evidence 
of arthritis in the thoracic spine, although the examiner 
opined that the veteran does have chronic myositis or sprain 
of the inferior right rhomboid muscles.  

VA outpatient treatment records from February to September 
2005 reveal continuing treatment for upper and low back pain, 
radiating into the buttocks.  A May 2005 radiology 
examination of the thoracic spine was interpreted as 
unremarkable.  Radiology examination of the lumbosacral spine 
reportedly revealed disc desiccation and mild disc space 
narrowing at L5-S1, with no evidence of spinal canal or 
neural foraminal stenosis.  

Range of motion, with pain, at a June 2005 physical therapy 
assessment was flexion to 50 degrees, extension to 20 
degrees, lateral flexion to 35 degrees on the left and 30 
degrees on the right, rotation to 35 degrees on the left and 
30 degrees on the right, and negative straight leg raising 
bilaterally.  Another record from a physical therapy 
assessment on the same date records range of motion with pain 
as 48 degrees of flexion, 8 degrees of extension, left 
lateral flexion to 16 degrees, and right lateral flexion to 
24 degrees.  

In regard to days of work missed as a result of his back 
condition, the veteran submitted a September 2002 
certification from his health care provider that he had a 
back condition which would require intermittent absence from 
work.  The condition was expected to be lifelong.  Leave 
records from November 2000 to July 2004 reflect nearly 50 
days of missed work due to his back condition.  

In January 2006 the veteran submitted a December 2005 
certification from his health care provider that by virtue of 
lumbago, fibromyalgia and degenerative disc disease at L5-S1; 
the veteran had a permanent disability that would 
indefinitely prevent his return to work.  



III.  Legal Analysis

Despite the increased evaluation established in January 1998 
and November 2003, the veteran has not been awarded the 
highest possible evaluation.  As a result, he is presumed to 
be seeking the maximum possible evaluation and his claim 
remains in appellate status.  A.B. v. Brown, 6 Vet. App. 35 
(1993).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's rhomboid muscle strain with myofascitis, right 
side, is evaluated as 20 percent disabling under Diagnostic 
Code 5320.  Diagnostic Code 5320 evaluates injuries to Muscle 
Group XX, which includes the sacrospinalis muscles.  In the 
cervical and thoracic region, slight injury warrants a 
noncompensable evaluation, while moderate, moderately severe, 
and severe injuries warrant 10, 20, and 40 percent 
evaluations respectively.  38 C.F.R. § 4.73, Diagnostic Code 
5320.  

Muscle injuries are evaluated in accordance with 
38 C.F.R. § 4.56.

The provisions of 38 C.F.R. § 4.56, were amended in July 
1997.  Prior to the July 1997 revisions those provisions were 
as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings.  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings.  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings.  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.
38 C.F.R. § 4.56 (1997).

The rating of muscle injuries were also governed by the 
principles set forth at 38 C.F.R. § 4.72 which provided in 
pertinent part:

In rating disability from injuries of the 
musculoskeletal system, attention is to 
be given first to the deeper structures 
injured, bones, joints, and nerves.  A 
compound comminuted fracture, for 
example, with muscle damage from the 
missile, establishes severe muscle 
injury, and there may be additional 
disability from malunion of bone, 
ankylosis, etc.  The location of foreign 
bodies may establish the extent of 
penetration and consequent damage.  It 
may not be too readily assumed that only 
one muscle, or group of muscles is 
damaged.  A through and through injury, 
with muscle damage, is always at least a 
moderate injury, for each group of 
muscles damaged.  This section is to be 
taken as establishing entitlement to 
rating of severe grade when there is 
history of compound comminuted fracture 
and definite muscle or tendon damage from 
the missile.  (emphasis added)
38 C.F.R. § 4.72 (1997).

The provisions of 38 C.F.R. § 4.72 were deleted in the July 
1997, revisions.

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or 
large[[Page 348]]low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and 
intermuscular scarring.  (ii) History and 
complaint.  Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section and, if present, evidence of 
inability to keep up with work 
requirements.  (iii) Objective findings.  
Entrance and (if present) exit scars 
indicating track of missile through one 
or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  

If present, the following are also signs 
of severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.
38 C.F.R. § 4.56 (2005).

Because the veteran did not have the type of injury 
contemplated in 38 C.F.R. § 4.56, evaluation under Diagnostic 
Code 5320 is inappropriate, and could not yield a higher 
initial rating.

The disability has also been rated by analogy, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5025, rating 
fibromyalgia.  With widespread musculoskeletal pain and 
tender points, with or without associated fatigue, sleep 
disturbance, stiffness, paresthesias, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms, fibromyalgia that requires continuous medication 
for control warrants a 10 percent evaluation.  Fibromyalgia 
that is episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
that is present more than one-third of the time warrants a 20 
percent evaluation, while fibromyalgia that is constant, or 
nearly so, and is refractory to therapy, warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  

The veteran's condition does not meet the criteria for a 
higher evaluation of 40 percent because his rhomboid strain 
with myofascitis does respond to therapy, as he specifically 
indicated at the April 1997 RO hearing, when he said that 
lying down, ice, and medication provided relief.  Further, 
the service connected disability is limited to the rhomboid, 
and is thus not widespread, and is not accompanied by most of 
the symptoms described in the criteria for that evaluation.  
The veteran described occasional pain and muscle spasm at the 
May 2003 VA examination.  Thus, a higher evaluation under 
this diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5025.  

A higher evaluation is also available under Diagnostic Code 
5201, evaluating limitation of motion of the arm (see 
38 C.F.R. § 4.73, Diagnostic Code 5302 (2005) describing the 
rhomboid as a muscle controlling arm motion).  Diagnostic 
Code 5201 provides a 20 percent evaluation for limitation of 
motion of the minor arm at shoulder level or midway between 
the side and shoulder level, and a 30 percent evaluation for 
limitation of motion of the minor arm to 25 degrees from the 
side.  There is, however, no medical evidence indicating that 
the veteran's right rhomboid strain has resulted in any 
limitation of motion of the arm, thus, a higher evaluation 
under this Diagnostic Code is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  

While the RO reclassified the veteran's back disability 
during the pendency of the appeal, the Board notes that there 
was no severance of service connection pursuant to 38 C.F.R. 
§ 3.105(d) (2005).  Thus, the reclassification of the 
veteran's back disability to early discogenic disease at L5-
S1 acted to establish service connection for that disability.  
Baughman v. Derwinski, 1 Vet. App. 563 (1991) (holding that 
once a disability is listed in a rating decision as service 
connected, service connection remains in effect unless 
properly severed).  Thus, the veteran is entitled to separate 
evaluation of the initial 20 percent evaluation of this 
disability.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, including intervertebral disc disease, were made 
effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Service connection for a lumbar spine disability was 
established in January 2001 when the RO assigned a 20 percent 
initial evaluation for L5-S1 discogenic disease under 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5293 (effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 20 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the version of Diagnostic 
Code 5293 effective September 23, 2002.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from 0 to 90 degrees, extension 
as from 0 to 30 degrees, left and right lateral flexion as 
from 0 to 30 degrees, and left and right lateral rotation as 
from 0 to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require severe intervertebral disc syndrome with recurring 
attacks with little intermittent relief.  While the veteran 
has been shown to have discogenic disease at L5-S1, there has 
been no evidence of more than mild disability, as the veteran 
has described occasional muscle spasm in the low back and 
occasional pain radiating from the low back into the right 
buttock and sometimes down to the right knee.  It cannot be 
found that the disability approximates a severe disability or 
that there is little intermittent relief and an increased 
rating is not warranted under the oldest applicable criteria 
for rating intervertebral disc disease.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 4 weeks, but less than 6 weeks, in the past 12 months.  
There has been no evidence of any prescribed periods of 
bedrest; hence incapacitating episodes have not been shown.  
Thus, a higher evaluation under Diagnostic Code 5293, as 
revised September 23, 2002, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  

The revised criteria contemplate additional evaluations for 
neurologic impairment.  While there are subjective complaints 
consistent with right S1 radiculitis, neurological 
examinations have consistently resulted in normal findings 
and the same VA examiner who noted the subjective complaints 
of radiculitis also noted that there were no true findings of 
nerve root irritability.  In the absence of objective 
evidence of neurologic impairment, the Board finds that an 
additional evaluation on the basis of complaints of 
radiculitis is not warranted.  

The veteran's low back disability does not warrant a higher 
evaluation based on limitation of motion.  Under Diagnostic 
Code 5292, in effect prior to September 26, 2003, a higher 
evaluation of 40 percent is warranted where there is severe 
limitation of motion of the lumbar spine.  While the June 
2005 physical therapy assessment noted forward flexion to 48 
degrees, the September 2000 and May 2003 VA examinations 
measured forward flexion to 85 and 90 degrees respectively 
and an August 2005 follow-up to the physical therapy 
assessment indicated active range of motion within functional 
limits.  Thus, the weight of the evidence does not show 
limitation of motion approximating the severe level.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

The old version of Diagnostic Code 5295 provided a 20 percent 
evaluation when there was unilateral loss of lateral spinal 
motion in a standing position and muscle spasm.  A 40 percent 
rating required severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or some of the 
above with abnormal mobility on forced motion.  

While joint space narrowing has been reported, the veteran, 
as just discussed, does not have marked limitation of forward 
bending; examiners have noted normal posture, thus belying a 
finding of listing of the entire spine.  Abnormal mobility 
has also not been found.

Higher evaluations are also available under Diagnostic Codes 
5285, rating residuals of vertebral fracture, 5289, rating 
ankylosis of the lumbar spine or vertebral fracture, 
evaluation under these Diagnostic Codes is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289 (2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 40 percent is warranted where forward flexion 
of the thoracolumbar spine is 30 degrees or less, or there is 
favorable ankylosis of the entire thoracolumbar spine.  The 
most limited forward flexion exhibited was to 48 degrees at 
the June 2005 physical therapy assessment.  Thus, range of 
motion of the lumbar spine does not approximate the criteria 
for an evaluation in excess of 20 percent on the basis of the 
General Formula.

In terms of functional assessment, the September 2000 and May 
2003 VA examinations contained findings that there was no 
evidence of functional loss in the form of fatiguability, 
weakness, or lack of endurance due to pain.  Accordingly, a 
higher evaluation is not warranted on the basis of functional 
impairment.  38 C.F.R. §§ 4.40, 4.45, 4.59.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 20 percent evaluation appropriately 
reflects the highest level of disability caused right 
rhomboid muscle strain with myofascitis since the grant of 
service connection.  

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance."  The question of an extra-schedular rating is a 
component of the appellant's claim for an increased rating.  
Floyd v. Brown, 9 Vet. App. at 96

The veteran has reported throughout the appeal period that he 
has missed multiple days of work due to his back disability, 
as much as 20 days a year or more.  The veteran has submitted 
several pieces of evidence demonstrating missed time from 
work.  

On the other hand he was able to maintain employment with the 
same employer from the date of service connection until 
December 2005.  The 2003 VA examination reports that the 
veteran had been in the same sedentary employment since 
returning from service in 1991.  While a co-worker noted that 
the veteran had almost missed a promotion, the statement 
indicates that the promotion was, in fact, granted.  The 
evidence weighs against a finding of marked interference with 
employment prior to December 2005.  For the period since 
December 2005, the veteran has not been working, and their 
could not be marked interference with employment during this 
period.  

The Board concludes that a 20 percent initial evaluation is 
warranted for the veteran's right rhomboid strain with 
myofascitis, but that the preponderance of the evidence is 
against a schedular rating in excess of 20 percent.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2005).  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a back disability currently classified as rhomboid strain 
is denied.    


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


